UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7295


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MONRAIL LASHUN MADDOX, a/k/a Monral Lashun Maddox,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:03-cr-00092-LHT-1)


Submitted:    November 13, 2008            Decided:   November 21, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monrail Lashun Maddox, Appellant Pro Se.     Donald David Gast,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Monrail Lashun Maddox appeals a district court order

denying his motion for a reduction of his sentence pursuant to

18 U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no    reversible     error.      Accordingly,      we    affirm    for    the

reasons stated by the district court.               See United States v.

Maddox,     No.   1:03-cr-00092-LHT     (W.D.N.C.   July        14,    2008).      We

dispense     with    oral    argument    because    the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          AFFIRMED




                                        2